Citation Nr: 1039070	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  00-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for status-post 
injury, medial meniscectomy, and residuals of arthroplasty of the 
right knee, currently rated 60 percent disabling.


REPRESENTATION

Veteran represented by:	Jenny Twyford, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to August 1973.

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a January 2008 decision, the Board denied entitlement to 
increased disability ratings for right knee disability for the 
period prior to July 18, 2003; for the period July 18, 2003, to 
September 12, 2003; and, from September 12, 2003.  The Veteran 
filed a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  Per a Joint Motion for Remand (JMR) and 
August 2009 Court Order, the decision was vacated and remanded 
for further development consistent with the JMR.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.


REMAND

From June 15, 1998 to September 26, 2001, the Veteran's right 
knee disability is rated 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009) for arthritis, and 
20 percent disabling pursuant to Diagnostic Code 5258 for 
dislocated semilunar cartilage.  From September 27, 2001, to 
November 30, 2001, the Veteran's knee is rated 100 percent 
disabling pursuant to 38 C.F.R. § 4.30 for convalescence.  From 
December 1, 2001, to July 17, 2003, the Veteran's right knee 
disability is rated 10 percent disabling pursuant to Diagnostic 
Code 5010 for arthritis, and 20 percent disabling pursuant to 
Diagnostic Code 5258 for dislocated semilunar cartilage.  From 
July 18, 2003, to September 11, 2003, the Veteran's right knee 
disability is rated 10 percent disabling pursuant to Diagnostic 
Code 5010 for arthritis, and 30 percent disabling pursuant to 
Diagnostic Code 5258 for dislocated semilunar cartilage.  From 
September 12, 2003, to October 31, 2004, the Veteran's knee is 
rated 100 percent disabling pursuant to 38 C.F.R. § 4.30 for 
convalescence.  From November 1, 2004, the Veteran's knee is 
rated 60 percent disabling pursuant to Diagnostic Code 5055 for 
knee replacement (prosthesis).  The Board also notes that during 
the course of this appeal, in a February 2009 rating decision, 
the RO granted entitlement to a total disability evaluation due 
to individual unemployability (TDIU) as a result of service-
connected disabilities, effective November 1, 2004.  

The Veteran has indicated that he is unable to work due to his 
service-connected right knee disability, and has been 
unemployable during all of the periods in appellate status.  The 
medical evidence of record reflects that the Veteran has not 
worked since 1996, and that the Social Security Administration 
(SSA) determined that the Veteran was disabled due to 
osteoarthritis from May 17, 1996.  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in § 4.16(a).  

For the period prior to November 1, 2004, the Veteran's service-
connected disabilities do not meet the percentage standards set 
forth in § 4.16(a), but as detailed from November 1, 2004, the 
Veteran is in receipt of a TDIU pursuant to § 4.16(a).  Even 
though, a TDIU is in effect from November 1, 2004, this does not 
preclude entitlement to an extraschedular evaluation per 
§ 3.321(b) for right knee disability from such period.

Before a finding may be made that entitlement to submission of 
the Veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for extraschedular 
consideration is warranted, there must be a showing of marked 
interference with employment, or an inability to secure or follow 
a substantially gainful occupation by reason of service-connected 
disability.  In the instant case there is evidence to suggest 
that the Veteran's service-connected right knee disability is 
sufficient to warrant referral for extraschedular consideration.  

Thus, initially the Veteran should be afforded a VA examination 
to assess whether his service-connected right knee disability 
constitutes interference with employment, or affects his ability 
to secure or follow a substantially gainful occupation for the 
periods in question.  Moreover, per the JMR, the most recent 
March 2007 VA examination was found inadequate for rating 
purposes as it contained inconsistent findings of instability, 
contained unclear range of motion readings, and failed to address 
whether there was additional limitation of motion due to weakened 
movement, excess fatigability, and incoordination, thus such 
examination should address the severity of his service-connected 
right knee disability.  

The RO should then submit the Veteran's claim to the Director, 
Compensation and Pension Service for extraschedular consideration 
per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  Appropriate 
action to develop the record in this regard is necessary.  

The RO should also ensure that updated VA treatment records from 
the Little Rock VA Medical Center (VAMC) for the period December 
2, 2005, to the present are associated with the claims folder.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should 
also be requested to identify any private medical providers who 
have rendered treatment since 2005, and upon obtaining 
appropriate releases, the RO should request treatment records 
from the identified medical providers.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii).


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any 
and all medical providers who have rendered 
treatment related to the right knee from 
2005 to the present.  

2.  After obtaining an appropriate release, 
obtain the Veteran's treatment records from 
any and all identified medical providers.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  Obtain updated treatment records from 
the Little Rock VAMC for the period 
December 2, 2005, to the present.

4.  The Veteran should be afforded an 
orthopedic examination to determine the 
current severity of his right knee 
disability.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection with 
the examination.  All indicated studies, 
including X-rays, should be performed.  The 
examiner should undertake range of motion 
studies of the knee, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should also express an opinion 
concerning whether there would be 
additional limits of functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.  The examiner should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of the 
knee.  The examiner should also determine 
if the knees lock and if so the frequency 
of the locking.  The examiner should 
comment on the presence of any severe 
painful motion or weakness in the knees.

The examiner should comment on the 
existence of any surgical scars of the 
right knee, to include the measurement, and 
any objective findings of tenderness, 
tissue damage, pain, and whether the scar 
causes limited motion.

The examiner should comment on the impact 
the Veteran's service-connected right knee 
disability has on his ability to work, and 
the approximate date his right knee 
affected his ability to maintain employment 
.  The examiner should attempt to 
distinguish the impairment related to his 
service-connected disabilities and other 
nonservice-connected disabilities.  The 
examiner should provide supporting 
rationale for this opinion.

5.  The RO should then submit the Veteran's 
claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for extraschedular consideration 
as to whether his right knee disability 
warrants an extraschedular evaluation per 
§ 3.321(b) and/or § 4.16(b) for any of the 
following periods:  June 15, 1998, to 
September 26, 2001; December 1, 2001, to 
July 17, 2003; and, July 18, 2003, to 
September 11, 2003.  The Under Secretary 
for Benefits or the Director, Compensation 
and Pension Service, should then determine 
whether extraschedular consideration is 
warranted per § 3.321(b) from November 1, 
2004.  The opinion(s) should set forth and 
discuss criteria to be considered for 
higher ratings and the findings as to 
whether or not such criteria have been met.  

6.  After completion of the above, the RO 
should adjudicate the issue in appellate 
status.  The Veteran and his representative 
should then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



